Evans, P. J.
(After stating the foregoing facts.) The plaintiff alleges that it sold and conveyed certain timber to the Massee & Felton Lumber Company, which in turn sold and conveyed it to the Morris Lumber Company, which delivered possession of it under a contract to the Kelly-Clark Lumber Company, who are cutting the same. The Morris Lumber Company is a corporation of the State of Alabama, with an office and agent in Grady county; the Kelly-Clark Lumber Company is a partnership, the members of which reside in that county. The suit is located in Grady county, and the petition contains prayers for the cancellation of the several conveyances and contracts of purchase, and for the writ of injunction to preserve the status pending the suit. The plaintiff bases its right *795to have the last two sales canceled on the right to rescind its contract of sale made with the Massee & Felton Lumber Company. The suit is therefore to cancel three conveyances for an infection inhering in the first conveyance, but which affects the others because the vendees therein are alleged to have taken with notice. We are not concerned with the question whether the plaintiff is entitled to a rescission of its contract with the Massee & Felton Lumber Company, or whether its vendees are bona fide purchasers; for the reason that the judge certifies that he did not pass on the merits of the case, but found that the Massee & Felton Lumber Company was a Bibb county corporation, and held that the court was without jurisdiction to entertain the suit. So that the question submitted under the assignment of error is whether the court did have jurisdiction to pass on the merits of the case. The Morris Lumber Company is a foreign corporation with an agent and place of doing business in Grady county, and the members of the partnership Kelly-Clark Company are residents of that county, and the suit is located in the county of their residence. Is there substantial relief prayed against them? It is sought to cancel their contracts, under which they claim title to and possession of the timber. This is a claim for substantial relief. The prayer, for injunction is incidental to the relief of cancellation. A suit to cancel a deed or conveyance may be located in the county of the grantee’s residence. Coker v. Montgomery, 110 Ga. 20 (35 S. E. 273). It was proper to join the Massee & Felton Lumber Company as a party defendant, •as the plaintiff’s right of cancellation of the contracts of sale, by virtue of which the resident defendants claim title to and possession of the timber, depends upon the cancellation of the assignment of the plaintiff’s bond for title to them. Where there are several persons residing in different counties, interested in the subject-matter of an equitable petition, a court of equity, having all the par-' ties before it and having acquired jurisdiction for the purpose of canceling a deed, will decree full and perfect relief to all the parties touching the subject-matter involved. Fulgham v. Pate, 77 Ga. 454. In reversing the judgment we are not to be understood as passing upon the merits of the case; and our decision simply extends to holding that the court had jurisdiction, under the allegations of the pleadings, to entertain the suit.

Judgment rev'ersed.


All the Justices concur.